Case 1:17-cv-00490-MSM-PAS Document 62-3 Filed 02/14/20 Page 1 of 6 PageID #: 342




                Exhibit C
Case 1:17-cv-00490-MSM-PAS Document 62-3 Filed 02/14/20 Page 2 of 6 PageID #: 343




                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF RHODE ISLAND


    STEPHEN MELISE,
         Plaintiff

    v.                                                                        C.A. No. 1:17-cv-00490-JJM-PAS

    ASHBEL T. WALL; ET AL.,
        Defendants                                                                   JURY TRIAL DEMANDED




                             RIDOC'S RESPONSE TO PLAINTIFF'S
                      SECOND REOUEST FOR PRODUCTION OF DOCUMENTS

            NOW COME Defendants the State of Rhode Island, Department of Corrections

   ("RIDOC"); Ashbel T. Wall, individually and in his official capacity 1 as Director ofRIDOC ("A.T.

   Wall"); and Kerri McCaughey, individually and in her official capacity as Deputy Warden of

   R!DOC ("Mccaughey") (collectively, "RIDOC Defendants") and hereby responds to Plaintiffs

   Stephen Melise's ("Plaintiff') Second Request for Production of Documents as follows:

                                                  GENERAL OBJECTIONS:

   I.       Each response is made subject to all objections as to competence, relevance, materiality,
            propriety, and admissibility, as well as any and all other objections and grounds which
            would require the exclusion of evidence at trial. The State reserves the right to make any
            and all such objections at trial and in any proceeding related to this action.

   2.       The State reserves the right to object to the admissibility at trial of any document produced
            in response hereto that has been provided over objection, unless all objections have been
            resolved with an opportunity for the State to provide fmiher Responses during the pre-trial
            discovery period.

   3.       The State objects to these Requests to the extent that they seek (a) documents outside of its
            possession, custody, and control; or (b) documents in the public domain or in the
            possession of third parties and equally available to counsel for the requesting party.


   1 Defendant   A.T. Wall retired from RIDOC in January 2018. Pursuant to Fed. R. Civ. P. 25(d), Patricia Coyne-Fague,
   in her official capacity as Director of the Rhode Island Deparhnent of Corrections, is automatically substituted in place
   of Director Wall in his official capacity.
Case 1:17-cv-00490-MSM-PAS Document 62-3 Filed 02/14/20 Page 3 of 6 PageID #: 344




  4.     The State objects generally to any Request that seeks material which is unreasonably
         cumulative or duplicative, or is obtainable from some other source that is more convenient,
         less burdensome, or less expensive.

  5.     The State objects generally to any Request that is vague, overbroad, unduly burdensome,
         irrelevant, or not reasonably calculated to lead to the discovery of admissible evidence on
         the limited issues raised in this lawsuit, and fmther objects to any aspect of the Requests
         that operate to broaden the scope of the pleadings, either directly or by implication.

  6.     The State objects to any discovery request that seeks material subject to any privilege or
         protection, including without limitation the attorney-client privilege, the attorney work-
         product doctrine, or other applicable privilege, including but not limited to communications
         between and documents exchanged by the State and its counsel, information learned or
         developed by counsel or expert consultants through investigation in connection with
         litigation/arbitration, or information or documents reflecting the impressions, conclusions,
         opinions, and legal research or other theories of the State's counsel and consultants
         employed to prepare for litigation/arbitration.

  7.     These Objections are stated in this general form in the interests of clarity and brevity of the
         individual responses that follow, but are specifically incorporated into each response
         below, as if the entire text had been set forth at length at each individual location.

  8.     Where the State decides to provide information in spite of an objection, it does so without
         prejudice or waiver, as a matter of a simple decision not to litigate the particular point in
         question, in order to avoid unnecessary controversy on points where the State, in its sole
         discretion, deems that such controversy is not in its interests. Any such disclosure does not
         constitute any affirmative use of the information in question for the State's purpose in the
         litigation.

  9.     The following Responses to specific requests for production are made subject to and
         without waiving these General Objections. The State's agreement to produce documents
         to the extent such documents are within the State's possession, custody or control shall not
         constitute a representation that such documents actually exist or ever existed.

   10.   The State objects to this Request to the extent it sets fo1th requirements or requests
         documents beyond what is provided for by the Federal Rules of Civil Procedure.




                                                    2
Case 1:17-cv-00490-MSM-PAS Document 62-3 Filed 02/14/20 Page 4 of 6 PageID #: 345




                   RESPONSE TO SECOND REOUEST FOR PRODUCTION

  REQUEST NO. 1: The daily blotter, dispensary log book, and any other medical or security
  log book for the Medium Security Facility and Intake Service Center for November 10, 2016 and
  November 11, 2016 that reference the Plaintiff, the Plaintiffs medical treatment, or the
  Plaintiffs code white incident.

  RESPONSE NO. 1: Objection, as release of documents would disclose the identity ofthird-
  party inmate(s), not a patty to this case. Further objection, as this request is vague, over broad,
  unduly burdensome, and not propmtional to the needs of this case. Without waiving any
  objections, please see responsive documents, with inmate names and identifying information
  redacted, included herein as Response No. I.


  REQUEST NO. 2: All documentation that would identify the correctional staff and medical
  staff on duty at the Medium Security Facility and Intake Service Center on November 10, 2016
  and November 11, 2016.

  RESPONSE NO. 2: Objection, as this request is vague, over broad, unduly burdensome, and not
  proportional to the needs of this case. Without waiving any objections, please see responsive
  documents, included herein as Response No. 2.


  REQUEST NO. 3: All documentation that would identify the correctional staff who
  transported and/or travelled with the Plaintiff to Rhode Island Hospital on November 11, 2016.

  RESPONSE NO. 3: Objection, as this request is vague, over broad, unduly burdensome, and not
  proportional to the needs of this case. Without waiving any objections, please see Response No.
  2.


  REQUEST NO. 4: Video footage taken of the Plaintiff by one of the correctional officers that
  went with Plaintiff to Rhode Island Hospital on November 11, 2016.

  RESPONSE NO. 4: Objection, as this request is vague, over broad, unduly burdensome, and not
  proportional to the needs of this case. Without waiving any objections, none; the requested
  "Video footage taken of the Plaintiff by one of the correctional officers that went with Plaintiff to
  Rhode Island Hospital on November 11, 2016" is not within the custody or control of RIDOC.


  REQUEST NO. 5: Employment records for the Plaintiff showing the dates and duties of any
  jobs performed by the Plaintiff, including but not limited to his employment as a Porter.

  RESPONSE NO. 5: Objection, as this request is vague, over broad, unduly burdensome, and not
  proportional to the needs of this case. Without waiving any objections, please see responsive
  documents, included herein as Response No. 5.


                                                    3
Case 1:17-cv-00490-MSM-PAS Document 62-3 Filed 02/14/20 Page 5 of 6 PageID #: 346




  REQUEST NO. 6: The list of the number of individuals with bottom bunk orders from
  October 5, 2015 to November 11, 2016.

  RESPONSE NO. 6: Objection, as release of documents would disclose the identity ofthird-
  party inmate(s), not a party to this case. Further objection, as this request is vague, over broad,
  unduly burdensome, and not proportional to the needs of this case. Additional objection, as this
  request seeks information that is not relevant to the allegations and claims in this civil action.
  Further objection, as this request seeks protected health information of third-party inmate(s), not
  a party to this case, prohibited from disclosure under Rhode Island privacy laws and the Health
  Insurance Portability and Accountability Act (HIPAA).


  REQUEST NO. 7: All documentation demonstrating when an order and/or request for a
  bottom bunk created a climate issue.

  RESPONSE NO. 7: Objection, as release of documents would disclose the identity ofthird-
  party inmate(s), not a patty to this case. Further objection, as this request is vague, over broad,
  unduly burdensome, and not proportional to the needs of this case. Additional objection, as this
  request seeks information that is not relevant to the allegations and claims in this civil action.
  Additional objection, as this request seeks the disclosure of documents that may compromise the
  institutional safety and security of the facility. Additional objection, as this request is not limited
  in time or scope.


  REQUEST NO. 8: All approved, denied or altered orders and/or requests for bottom bunk
  accommodations between October 5, 2015 and November 11, 2016.


  RESPONSE NO. 8: Objection, as release of documents would disclose the identity ofthird-
  party inmate(s), not a party to this case. Further objection, as this request is vague, over broad,
  unduly burdensome, and not propmtional to the needs of this case. Additional objection, as this
  request seeks information that is not relevant to the allegations and claims in this civil action.
  Additional objection, as this request seeks the disclosure of documents that may compromise the
  institutional safety and security of the facility. Further objection, as this request seeks protected
  health information of third-party inmate(s), not a patty to this case, prohibited from disclosure
  under Rhode Island privacy laws and the Health Insurance Poitability and Accountability Act
  (HIP AA).


   REQUEST NO. 9: Documentation from meetings between correctional staff and medical staff
   wherein medical staff expressed disagreement with the requirement that all inmates with bottom
   bunk orders be on the first tier.




                                                     4
Case 1:17-cv-00490-MSM-PAS Document 62-3 Filed 02/14/20 Page 6 of 6 PageID #: 347




   REQUEST NO. 9: Objection, as this request is vague, over broad, unduly burdensome, and
   not proportional to the needs of this case. Additional objection, as this request seeks information
   that is not relevant to the allegations and claims in this civil action. Without waiv ing any
   objections, please see responsive documents, included herein as Response No. 9.

            WHEREFO RE, RIDOC Defendants reserve the right to supplement and/or amend any of
   the fo regoing responses in accordance with the Federal Rules of Civil Procedure.


                                                         Respectfu lly Subm itted,

                                                         RIDOC DEFENDANTS,
                                                         By:

                                                         PETER F. NERONHA
                                                         ATTORNEY GENERAL

                                                         Isl Justin J. Sullivan
                                                         Justin J. Sullivan (#9770)
                                                         Lauren E. Hill (#9830)
                                                         Special Assistant Attorneys Genera l
                                                         OFFICE OF THE ATTORNEY GENERA L
                                                         150 South Ma in St. Prov idence, RI 02903
                                                         Tel: (401 ) 274-4400 I Fax: (401) 222-2995
                                                         Ext. 2007 I jjsullivan@riag.ri.gov
                                                         Ext. 2038 I Ihill@riag.ri.gov



                                    CERTIFICATE OF SERVICE

          I hereby certify that on Friday, November 15, 20 19, I mailed a true copy of the within
   along with all responsive documents to the fo llowing:

   Counsel for Plaintiff
   Chloe A. Davis, Esq.
   cad@sinapilaw.com

   Counsel for Defendants Fred Vohr and Jennifer Clarke
   Jeffrey G. Latham, Esq.
   j latham@tatelawri.com


                                                         Isl Justin J. Sullivan




                                                    5
